Case 2:19-cv-05764-NIQA Document1 Filed 12/06/19 Page 1 of 15

IS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
PP 8 pl iB pape vy Pp

provided by local rules.of court. This form, approved by the Judicial Conference of the United States in
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

purpose of initiating the civil docket sheet

eptember 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
HELEN SWARTZ, Individually

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF? CASES)

(c) Attorneys (Irirm Name, Address, and Telephone Number)
David S. Dessen, Dessen, Moses & Rossito, 600 Easton Rd, Willow

Grove, PA 19090, 215.496.2902 & Fuller, Fuller & Assoc., 12000
Biscayne Blvd, N. Miami, FL 33181, 305.891.5199 [PHV pending]

Miami-Dade County, FL

NOTE:

Attomeys (If Known)

 

County of Residence of First Listed Defendant _
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

SPREE RB AD iS teL DEVELOPMENT, L.L.C.,

a Pennsylvania limited liability company

 

IJ. BASIS OF JURISDICTION (Place an “X” in One Box Only)

al 2 3 Federal Question

(US. Government Not a Party)

U.S, Government
Plaintiff

O 2 U.S. Government
Defendant

04 Diversity
(Indicate Citizenship of Parties in lem If)

 

IV. NATURE OF SUIT (rtace an *x" in One Box Only)

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State ql O 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State Oo 2 O 2 Incorporated and Principal Place gs a5
of Business In Another State
Citizen or Subject of a Oo 3 G 3. Foreign Nation o6 O86

Foreyn Coun

 

 

Click here for: Nature o

BANKRUPTCY

 

 

CO 422 Appeal 28 USC 158
0 423 Withdrawal
28 USC 157

O 820 Copyrights

1 830 Patent

0 835 Patent - Abbreviated
New Dnug Application

 

840 Trademark

-

 

 

 

[ CONTRACT TORTS ay
O 110 Insurance PERSONAL INJURY PERSONALINJURY — | 625 Drug Related Seizure
C1 120 Marine 0 310 Airplane C1 365 Personal Injury - of Property 21 USC 88!
C7 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other
0 140 Negotiable Instrument Liability 0 367 Health Care/
1 150 Recovery of Overpayment | 320 Assault, Libel & Phannaceutical
& Enforcement of Judgment Slander Personal Injury
1 151 Medicare Act C7 330 Federal Employers’ Product Liability
1 [52 Recovery of Defaulted Liability O) 368 Asbestos Personal
Student Loans C1 340 Marine Injury Product
(Excludes Veterans) 0 345 Marine Product Liability
153 Recovery of Overpayment Liability PERSONAL PROPERTY
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud CG 710 Fair Labor Standards
1 160 Stockholders’ Suits G 355 Motor Vehicle 6 37] Truth in Lending Act
© 190 Other Contract Product Liability © 380 Other Personal 720 Labor/Management
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations
0 196 Franchise Injury C1 385 Property Damage 740 Railway Labor Act
0 362 Personal Injury - Product Liability 01 751 Family and Medical
Medical Malpractice Leave Act
[ REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS |0 790 Other Labor Litigation
Q 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement
77 220 Foreclosure C441 Voting 0 463 Alien Detainee Income Security Act
1 23u Rent Lease & Ejectment OC 442 Employment GF 510 Motions to Vacate
0 240 Torts to Land O71 443 Housing/ Sentence
© 245 Tort Product Liability Accommodations (1 530 General
0 290 Alt Other Real Property C1 445 Amer, w/Disabilities -] 0 535 Death Penalty IMMIGRATION
Employment Other: © 462 Naturalization Application
(K 446 Amer, w/Disabilities -] 540 Mandamus & Other |( 465 Other Immigration
Other O 550 Civil Rights Actions
© 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

C] 861 HIA (1395ff)

QO} 862 Black Lung (923)

C1 863 DIWC/DIWW (405(g))
C1 864 SSID Title XVI

C1 865 RSI (405(g))

O 870 Taxes (U.S, Plaintiff
or Defendant)

O 87! IRS—Third Party
26 USC 7609

Suit Code qos

(375 False Claims Act

1 376 Qui Tam (31 USC
3729(a))

© 400 State Reapportionment

0 410 Antitrust

O 430 Banks and Banking

1 450 Commerce

0 460 Deportation

© 470 Racketeer Influenced and
Corrupt Organizations

0 480 Consumer Credit

0 490 Cable/Sat TV

O 850 Securities/Commodities/
Exchange

1 890 Other Statutory Actions

© 891 Agricultural Acts

© 893 Environmental Matters

0 895 Freedom of Information
Act

O 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an "Xx" in One Box Only)

1 Original 12 Removed from
Proceeding State Court

O 3  Remanded from o4

Appellate Court

VI. CAUSE OF ACTION

Brief description of cause:

 

Reinstated or
Reopened

© 5 Transferred from
Another District
(specify)

Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Title Ill of the Americans with Disabilities Act, 42 USC Sec. 12181, et sea.

Transfer

Equal access to places of public accommodation for persons with disabilities

4 6 Multidistrict
Litigation -

O 8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

 

VH. REQUESTED IN 1 CHECK IF THIS [S A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv,P. JURY DEMAND: Yes No
VU. RELATED CASE(S)
IF ANY Bee msirastion). ee fi DOCKET NUMBER _ —
DATE 7 | uy ( g = CITI Co
rocortonitnt — > a
RECEIPT # AMOUNT JUDGE MAG, JUDGE

APPLYING IFP
Case 2:19-cv-05764-NIQA Document1 Filed 12/06/19 Page 2 of 15

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

 

Plaintiff,

v.
Case No.

STOUT ROAD HOTEL DEVELOPMENT,
L.L.C, a Pennsylvania Limited Liability
Company,

Defendant.

/
COMPLAINT

Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other
mobility-impaired individuals similarly-situated, (sometimes referred to as “Plaintiff‘), hereby
sues the Defendant, STOUT ROAD HOTEL DEVELOPMENT, L.L.C., a Pennsylvania Limited
Liability Company (sometimes referred to as “Defendant’’) for Injunctive Relief, and attorney’s
fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 USC

§ 12181 et seg. (“ADA”).

1. Plaintiff, HELEN SWARTZ, resides in Miami Beach, Florida, in the County of
Miami-Dade.

2. Defendant’s property, The Hilton Philadelphia City Avenue Hotel, is located at
4200 City Avenue, Philadelphia, PA, in the County of Philadelphia.

a Venue is properly located in the Eastern District of Pennsylvania because venue
lies in the judicial district of the property situs. The Defendant’s property is located in and does

business within this judicial district.
Case 2:19-cv-05764-NIQA Document1 Filed 12/06/19 Page 3 of 15

4. Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seg. See, also, 28 USC § 2201 and § 2202.

5. Plaintiff, HELEN SWARTZ is a Florida resident, is sui juris, has multiple
sclerosis and relies on the use of an electric scooter to ambulate, as she is mobility impaired.
She qualifies as a person with disabilities, as defined by the Americans with Disabilities Act.

Helen Swartz was born and raised in New York City and moved to the
Philadelphia area in 1978 to attend graduate school. After completion of her studies, she
founded a business and resided in the area until 2011. She was active in the business
community and has many long-standing relationships that she has maintained throughout the
years. She also had two children during those years, through which she knew many people.

Helen Swartz visited the property which forms the basis of this lawsuit from
November 1 through November 2, 2019, and has reservations to return to the property on June
15 through June 16, 2020, to attend a family reunion with her family and her husband’s family,
and also to avail herself of the goods and services offered to the public at the property, if the
facilities are fully accessible and the barriers to access have been corrected. The Plaintiff has
encountered architectural barriers at the subject property, which have impaired her use of the
facilities and the amenities offered, and have endangered her safety at the facilities and her
ability to access the facilities the property has to offer and use the restrooms.

6. The Plaintiff has encountered architectural barriers at the subject property, which
are enumerated in paragraph 10. The barriers to access at the property have endangered her

safety, and adversely affected her ability to use the facilities.
Case 2:19-cv-05764-NIQA Document1 Filed 12/06/19 Page 4 of 15

4. Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seq. See, also, 28 USC § 2201 and § 2202.

3. Plaintiff, HELEN SWARTZ is a Florida resident, is sui juris, has multiple
sclerosis and relies on the use of an electric scooter to ambulate, as she is mobility impaired.
She qualifies as a person with disabilities, as defined by the Americans with Disabilities Act.

Helen Swartz was born and raised in New York City and moved to the
Philadelphia area in 1978 to attend graduate school. After completion of her studies, she
founded a business and resided in the area until 2011. She was active in the business
community and has many long-standing relationships that she has maintained throughout the
years. She also had two children during those years, through which she knew many people.

Helen Swartz visited the property which forms the basis of this lawsuit from
November 1 through November 2, 2019, and has reservations to return to the property on June
15 through June 16, 2020, to spend time with her family, and also to avail herself of the goods
and services offered to the public at the property, if the facilities are fully accessible and the
barriers to access have been corrected. The Plaintiff has encountered architectural barriers at
the subject property, which have impaired her use of the facilities and the amenities offered, and
have endangered her safety at the facilities and her ability to access the facilities the property has
to offer and use the restrooms.

6. The Plaintiff has encountered architectural barriers at the subject property, which
are enumerated in paragraph 10. The barriers to access at the property have endangered her

safety, and adversely affected her ability to use the facilities.
Case 2:19-cv-05764-NIQA Document1 Filed 12/06/19 Page 5 of 15

7. Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is known as The Hilton
Philadelphia City Avenue Hotel, and is located at 4200 City Avenue, Philadelphia, PA 19103,
in the County of Philadelphia.

8. HELEN SWARTZ has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations in Paragraph 10 of this Complaint.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to
discrimination in violation of the ADA by the Defendant. HELEN SWARTZ desires to visit
The Hilton Philadelphia City Avenue Hotel not only to avail herself of the goods and services
available at the property but to assure herself that this property is in compliance with the ADA so
that she and others similarly-situated will have full and equal enjoyment of the property without
fear of discrimination.

9. The Defendant has discriminated against the individual Plaintiff by denying her
access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the hotel, as prohibited by 42 USC § 12182 et seq.

10. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less). A preliminary inspection of the The Hilton Philadelphia City Avenue Hotel
Case 2:19-cv-05764-NIQA Document1 Filed 12/06/19 Page 6 of 15

has shown that violations exist. These violations which HELEN SWARTZ personally observed

or encountered, and which were verified by an ADA expert, include, but are not limited to:

a. A passenger loading zone is not provided in front of either site. This is
in violation of section 503 of the 2010 Standards for Accessible Design. §36.304. This
condition makes it difficult for the plaintiff to access.

b. The hotels do not offer a person with a disability a choice of types of
guestrooms that are offered to abled individuals. This is in violation of section 224.5 of
the 2010 Standards for Accessible Design. §36.201, §36.304. This condition denies the
plaintiff the same choices that an abled person has.

c. The check-in counter is too high in the Hilton. This is in violation of
sections 227 and 904 of the 2010 Standards for Accessible Design. §36.304. This
condition made it difficult for the Plaintiff to access the counter.

d. Accessible seating is not provided at the assorted tables or bars in either
hotel. This is in violation of sections 226 and 902 of the 2010 Standards for Accessible
Design. This condition made it difficult for the Plaintiff access the tables and bars
around the hotel and in the restaurants. §36.304

e. The key card sensor inside the Hilton elevator is out of reach to a person
in a wheelchair. This is in violation of section 407.2.1.1 of the 2010 Standards for
Accessible Design §36.304. This condition makes it difficult for the Plaintiff to access.

f. A clear floor space is not provided at the Hilton elevator call controls.
This is in violation of section 407.2.1.3 of the 2010 Standards for Accessible Design
§36.304. This condition makes it difficult for the Plaintiff to access.

g. Additional maneuvering clearance is not provided to exit the Homewood
Suites laundry room. This is in violation of section 305 of the 2010 Standards for
Accessible Design. This condition made it difficult for the plaintiff to get out of the
alcove. §36.304.

h. A turning space is not provided at the Homewood Suites ice machine.
This is in violation of section 304 of the 2010 Standards for Accessible Design §36.304.
This condition makes it difficult for the Plaintiff to access.
Case 2:19-cv-05764-NIQA Document1 Filed 12/06/19 Page 7 of 15

1. The telephone in the Hilton Fitness does not have a clear floor space.
This is in violation of section 704.2.1 of the 2010 Standards for Accessible Design
§36.304. This condition makes it difficult for the Plaintiff to access.

j. The Hilton house phones are out of reach to a person in a wheelchair.
This is in violation of section 704.2.2 of the 2010 Standards for Accessible Design
§36.304. This condition makes it difficult for the Plaintiff to access.

k. Items in the snack areas in both hotels are out of reach to a person using a
wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
Design. This condition made it difficult for the plaintiff to access items in the snack
area. §36.304.

l. In the Hilton accessible guestroom, the window controls require tight
grasping, pinching, or twisting of the wrist to operate. This is in violation of section
309.4 of the 2010 Standards for Accessible Design. This condition made it difficult for
the plaintiff to operate the curtains. §36.304.

m. In the Hilton accessible guestroom bathroom, appropriate grab bars are
not provided in the roll-in shower. This is in violation of section 806.2.4 of the 2010
Standards for Accessible Design §36.304. This condition makes it difficult for the
plaintiff to access.

n. In the Hilton accessible guestroom bathroom, the shower unit in the
roll-in shower is out of reach. This is in violation of section 806.2.4 of the 2010
Standards for Accessible Design §36.304. This condition makes it difficult for the
plaintiff to access.

0. In the Hilton accessible guestroom bathroom, the shower spray unit in the
roll-in shower does not have an on/off control with a non-positive shut-off. This is in
violation of section 806.2.4 of the 2010 Standards for Accessible Design §36.304. This
condition makes it difficult to use.

p. In the Hilton accessible guestroom bathroom, the pipe underneath the
lavatory. This is in violation of section 806.2.4 of the 2010 Standards for Accessible
Design §36.304. This condition makes it difficult for the plaintiff to access.

q. Items in the Hilton accessible guestroom and bathroom are out of reach
Case 2:19-cv-05764-NIQA Document1 Filed 12/06/19 Page 8 of 15

to a person using a wheelchair. This is in violation of sections 308 and 806 of the 2010
Standards for Accessible Design. §36.304. This condition made it difficult for the
Plaintiff to use the facilities.

r. The Hilton lobby toilet room has 13 stalls but does not provide an
alternate stall. This is in violation of section 213.3.1 of the 2010 Standards for
Accessible Design §36.304. This condition makes it difficult to use.

S. In the Hilton lobby toilet room, the accessible water closet seat is too
low. This is in violation of section 604.4 of the 2010 Standards for Accessible Design.
$36.304. This condition made it difficult for the Plaintiff to use the facility. §36.304.

t. In the Hilton lobby accessible stall, appropriate spacing is not provided
above the side grab bar by the water closet. This is in violation of section 609.3 of the
2010 Standards for Accessible Design §36.304. This condition makes it difficult for the
plaintiff to use.

u. In the Hilton lobby accessible toilet compartment, the toilet seat
dispenser is out of reach. This is in violation of section 308 of the 2010 Standards for
Accessible Design §36.304. This condition makes it difficult for the plaintiff to access.

V. In the Hilton lobby accessible toilet compartment, the location of the
water closet is too far from a side wall. This is in violation of section 604.2 of the 2010
Standards for Accessible Design §36.304. This condition makes it difficult for the
plaintiff to access.

w. Additional maneuvering clearance is not provided to exit the lobby toilet
room when using the Kola Kare. This is in violation of section 305 of the 2010
Standards for Accessible Design. This condition made it difficult for the plaintiff to get
out of the alcove. §36.304.

x, In the Hilton 2"! floor toilet accessible stall, the water closet seat is too
low. This is in violation of section 604.4 of the 2010 Standards for Accessible Design.
§36.304. This condition made it difficult for the Plaintiff to use the facility. §36.304.

y. In the Hilton 2™ floor accessible stall, appropriate spacing is not
provided above the rear grab bar by the water closet. This is in violation of section
609.3 of the 2010 Standards for Accessible Design §36.304. This condition makes it
difficult for the plaintiff to use.
Case 2:19-cv-05764-NIQA Document1 Filed 12/06/19 Page 9 of 15

Zz. In the Hilton 2" floor accessible stall, the flush control is on the narrow
side of the water closet. This is in violation of section 604.6 of the 2010 Standards for
Accessible Design §36.304. This condition makes it difficult for the plaintiff to use.

aa. In the Hilton 2”! floor accessible stall, appropriate door hardware is not
provided. This is in violation of section 604.8.1.2 of the 2010 Standards for Accessible
Design §36.304. This condition makes it difficult for the plaintiff to use.

bb. In the Hilton 24 floor, the accessible stall door is not self-closing. This
is in violation of section 604.8.1.2 of the 2010 Standards for Accessible Design §36.304.
This condition makes it difficult for the plaintiff to use.

ce. In the Hilton 2” floor toilet room, a clear floor space is not provided to
access the lavatory. This is in violation of section 606.2 of the 2010 Standards for
Accessible Design §36.304. This condition makes it difficult for the plaintiff to use.

dd. In the Homewood Suite’s accessible toilet compartment, appropriate
spacing is not provided above the side grab bar by the water closet. This is in violation
of section 609.3 of the 2010 Standards for Accessible Design §36.304. This condition
makes it difficult for the plaintiff to use.

ee. In the Homewood Suite’s accessible toilet compartment, the location of
the water closet is too far from a side wall. This is in violation of section 604.2 of the
2010 Standards for Accessible Design §36.304. This condition makes it difficult for the
plaintiff to access.

ff. In the Homewood Suite’s accessible toilet compartment, the toilet paper
seat dispenser is too high. This is in violation of section 308 of the 2010 Standards for
Accessible Design §36.304. This condition makes it difficult for the plaintiff to access.

gg. In the Homewood Suite’s accessible toilet room, the mirror is too high.
This is in violation of section 603.3 of the 2010 Standards for Accessible Design
§36.304. This condition makes it difficult for the plaintiff to access.

hh. Items in the accessible toilet rooms are out of reach to a person in a
wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
Design. §36.304. This condition made it difficult for the Plaintiff to use the facilities.
$36.304.
Case 2:19-cv-05764-NIQA Document 1 Filed 12/06/19 Page 10 of 15

il. The hotel does not provide the required amount of compliant accessible
guest rooms. This is in violation of section 224 of the 2010 Standards for Accessible
Design. §36.304. This denies to Plaintiff the full and equal opportunity to stay at the

subject hotel.
Maintenance
jj- The accessible features of the facility are not maintained, creating barriers

to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

11, All of the foregoing cited violations are violations of both the 1991 Americans
with Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as

adopted by the Department of Justice.

12, The discriminatory violations described in Paragraph 10 are not an exclusive list
of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly-situated, have been denied access to, and have been denied the benefits of
services, programs and activities of the Defendant’s facilities, and have otherwise been
discriminated against and damaged by the Defendant because of the Defendant’s ADA
violations, as set forth above. The individual Plaintiff, and all others similarly-situated will
continue to suffer such discrimination, injury and damage without the immediate relief provided
by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff
requires an inspection of the Defendant’s place of public accommodation in order to determine

all of the areas of non-compliance with the Americans with Disabilities Act.
Case 2:19-cv-05764-NIQA Document1 Filed 12/06/19 Page 11 of 15

13. Defendant have discriminated against the individual Plaintiff by denying her
access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation of 42
USC § 12181 et seg. and 28 CFR. 36.302 et seg. Furthermore, the Defendant continue to
discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

14. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

litigation expenses from the Defendant pursuant to 42 USC § 12205 and 28 CFR 36.505,

15. Defendant is required to remove the existing architectural barriers to the
physically disabled, when such removal is readily achievable for its place of public
accommodation that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,
if there has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered
portions of the facility are readily accessible to and useable by individuals with disabilities,

including individuals who use walkers and wheelchairs, 28 CFR 36.402; and finally, if the
Case 2:19-cv-05764-NIQA Document 1 Filed 12/06/19 Page 12 of 15

Defendant’s facility is one which was designed and constructed for first occupancy subsequent to
January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily
accessible to and useable by individuals with disabilities as defined by the ADA.

16. Notice to Defendant is not required as a result of the Defendant’s failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have been
met by Plaintiff or waived by the Defendant.

17. Pursuant to 42 USC § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the The Hilton
Philadelphia City Avenue Hotel to make those facilities readily accessible and useable to the
Plaintiff and all other persons with disabilities as defined by the ADA; or by closing the facility
until such time as the Defendant cure its violations of the ADA. The Order shall further require

the Defendant to maintain the required assessable features on an ongoing basis.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit are in violation of Title II of the
Americans with Disabilities Act, 42 USC § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all
readily achievable alterations to the facility; or to make such facility readily accessible to
and useable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services,

10
Case 2:19-cv-05764-NIQA Document 1 Filed 12/06/19 Page 13 of 15

facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise treated differently than

other individuals because of the absence of auxiliary aids and services.

a An award of attorney’s fees, costs and litigation expenses pursuant to 42
USC § 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable

under Title III of the Americans with Disabilities Act.

Dated: (L | gi , 2019 Respectfully submitted,
David S. Dessen, Esq. (I.D. 17627)
Dessen, Moses & Rossito
600 Easton Road
Willow Grove, PA 19090
Telephone: 215.496.2902
Facsimile: 215.564.2879
ddessen@dms-lawyer.com
and
Lawrence A. Fuller, Esq., pro hac vice pending
Fuller, Fuller & Associates, P.A.
12000 Biscayne Boulevard, Suite 502
North Miami, FL 33181
Telephone: 305.891.5199
Facsimile: 305.893.9505
lfuller@fullerfuller.com
Attorneys for Plaintiff Helen Swartz

 

11
Case 2:19-cv-05764-NIQA Document 1 Filed 12/06/19 Page 14 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

HELEN SWARTZ, Individually,

v. CIVIL ACTION NO.
STOUT ROAD HOTEL DEVELOPMENT, L.L.C.,
a Pennsylvania limited liability company

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a Case Management Track Designation Form specifying the track to which
that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(ec) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)
iC e£k0
[ z| ¢ l (F Da fy en SS Plaintiff
Date — Attorney-at-law Attorney for
215-658-1400 215-564-2879 ddessen@dms-lawyer.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-05764-NIQA Document 1 Filed 12/06/19 Page 15 of 15

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 1330 West Avenue, Miami Beach, FL 33139
Address of Defendant: 915 Montgomery Avenue, Suite 401, Narberth, PA 19072

 

Hilton Hotel, 4200 City Avenue, Philadelphia, PA 19131

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [_] No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [] No
case filed by the same individual?

¥ pending or within one year previously terminated action in

   

this court except as noted above.

pate: 12/04/2019 aude 17627

“Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

I certify that, to my knowledge, the within case [0 is / C0 is not wa to any ¢

 

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
OO 1 Indemnity Contract, Marine Contract, and All Other Contracts [J 1. Insurance Contract and Other Contracts
CJ 2. FELA () 2. Airplane Personal Injury
(J 3. Jones Act-Personal Injury LC) 3. Assault, Defamation
OJ 4. Antitrust LI 4. Marine Personal Injury
A 5. Patent CL] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations LJ 6. Other Personal Injury (Please specify):
7. Civil Rights LI 7. Products Liability
(1 8. Habeas Corpus 1 8. Products Liability — Asbestos
7. 9. Securities Act(s) Cases [] 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
(J 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

David S. Dessen, Esq

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

:
pate: 12/04/2019 (C129. KO 17627

Aftorney-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C,P. 38.

 

Civ. 609 (5/2018)

 
